Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 03/07/2022 is acknowledged. Claims 3, 5-7, 12, 13, 18, and 19 have been canceled and claims 10, 11, 14-17, and 20-25 have been withdrawn. Claims 1, 2, 4, 8, and 9 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments, arguments, and affidavit filed on 03/07/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 112, pre-AIA  35 U.S.C. 112, 4th paragraph rejection of claim 7 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koehler et al. (US 6,500,473 B1).
Koehler et al. teach water dispersible compositions (abstract and claim 1, 22, 23, ) with particle size of ≤ 10 μm (column 5, line 41-49 and claim 25) comprising 5-10% by weight of a coloring agent (column 6, line 23-36) such as curcumin (claim 7) which is substantially insoluble in water at neutral pH or below but are soluble in alkaline aqueous media (column 1, line 59-62 and column 3, line 36-49), 1-50%, especially 2.5%, by weight of pectin (column 4, line 41-44), a further hydrocolloid including modified starch (claim 17), and water with the composition being at least partially dehydrated to contain either ≥10% of water or ≤5% (column 6, line 34 through column 7, line 20 and claim 27), and pectin being ≥10% by weight of the total weight of pectin and the other hydrocolloid (such as modified starch octenyl succinate starch) (claim 18) and exemplified Cleargum, Roquette Freres (octenyl succinate starch) being the modified starch in example 3.
The weight percentage of octenyl succinate starch is calculated to be ≤22.55% by total weight of the composition based on 2.5% by weight of pectin in the composition and pectin being ≥10% by weight of the total weight of pectin and the other hydrocolloid (2.5%/10% - 2.5% = 22.5%).

Response to Applicants’ arguments:
Applicant argues that example 3 of Koehler et al., comprising 3.33% by weight of modified starch and 10% by weight of turmeric powder, results in a chroma value of 12 which is lower than generally accepted value of 25 for coloring food products
However, this argument is not deemed persuasive. The rejection is based on the teaching of Koehler et al. as a whole discussed above, not a specific embodiment. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Please refer to MPEP 2123 I. 

Applicant’s arguments based on the affidavit are addressed in the Response to applicants’ 37 CFR 1.132 declaration below.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Response to applicants’ 37 CFR 1.132 declaration:
The declaration under 37 CFR 1.132 filed 03/07/2022 is insufficient to overcome the rejection of pending claims as set forth in the last Office action because: the experimental results appear to demonstrate the criticality of ≥10% octenyl succinate starch with the same weight percentage of carotene and turmeric; however, the scope of the instant claim 1 is much broader than the compositions in the experiment (table on page 3 and 4). There is no adequate basis for reasonably concluding that the great number and variety of compositions included by the claims would behave in the same manner as the single tested composition. In other words, Applicant has not shown that based on this single example, it is reasonable to expect that other embodiments falling within the scope of the claims will behave similarly. Please refer to 716.02(d).

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musaeus et al. (WO 2006/032399 A2) as evidenced by Bernstein et al. (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4698241/pdf/nihms735886.pdf).
Musaeus et al. meet all of the limitations of claims 1, 4, and 8. Musaeus et al. disclose a dry powders of at least one carotenoid, easily be redispersed again in aqueous systems, comprising at least one carotenoid including zeaxanthin (hydrophilic according to Bernstein et al., the paragraph bridges page 14 and 15) and 20-60% by weight of at least one protective colloid including octenyl succinate starch and exemplified a dry powder with D[4,3] <0.8 μm comprising 47.6% by weight of octenyl succinate starch in example 1 (entire reference, especially abstract, example 1, and claims 7-13).

Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Musaeus et al. (WO 2006/032399 A2) as evidenced by Bernstein et al. (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4698241/pdf/nihms735886.pdf) in view of Koehler et al. (US 6,500,473 B1).
The teachings of Musaeus et al. are discussed above and applied in the same manner.
Musaeus et al. do not specify the residue water in the dry powder.
This deficiency is cured by Koehler et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Musaeus et al. and Koehler et al. to specify the water content of the water-dispersible dry powder of coloring agent taught by Musaeus et al. being 7.5% by weight. Water-dispersible dry powder of coloring agent having a water content of 7.5% by weight was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
There is no argument with regard to instant 102 and 103 rejections.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612